Citation Nr: 0014422	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  94-45 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
variously diagnosed chronic acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Frank E.  Howard, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to April 
1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In August 
1993, the RO denied the claims of entitlement to service 
connection for drug and alcohol addiction and for residuals 
of a fall.  The RO also found that new and material evidence 
had not been submitted to reopen the claims of entitlement to 
service connection for pneumonia and a nervous condition.  

Finally, the RO denied the claim of entitlement to a 
nonservice-connected disability pension.  The veteran 
perfected appeals with the denial of service connection for 
residuals of a fall, with the finding of no new and material 
evidence to reopen the claim of entitlement to service 
connection for a psychiatric disorder and also with the 
denial of a nonservice-connected disability pension.  In 
February 1996, the veteran was granted a nonservice-connected 
disability pension.  

The issues of entitlement to service connection for residuals 
of a fall and also whether new and material evidence had been 
submitted to reopen the claim of entitlement to service 
connection for a psychiatric disorder were originally before 
the Board in August 1997 at which time they were both denied.  

The veteran appealed the Board's decision which found that 
new and material evidence had not been submitted to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court")".  The 
issue of entitlement to service connection for residuals of a 
fall was not appealed by the veteran and is no longer in 
appellate status.  

By Order dated March 12, 1999, the Court granted a Joint 
Motion to Remand which vacated that part of the Board's 
August 1997 decision which declined to reopen the claim of 
entitlement to service connection for a psychiatric disorder 
and remanded the issue back to the Board for adjudication in 
accordance with the joint remand..  

The Board notes the veteran submitted a November 30, 1997 
Power of Attorney designating Frank E. Howard, Esq. as his 
representative.  By letter dated in July 1999, the Board 
contacted the veteran's representative and inquired as to 
whether Mr. Howard was continuing to represent the veteran.  
The Board wrote that if Mr. Howard decided not to represent 
the veteran, he was to contact the Litigation Support 
Division as soon as possible so that the veteran could be 
contacted directly by the Board.  The letter from the Board 
did not indicate in any way that Mr. Howard's representation 
would be revoked if he did not respond to the Board's letter.  
Mr. Howard did not respond to the Board's  letter.  
Subsequently, in December 1999, the Board contacted the 
veteran's prior representative of record, the California 
Department of Veterans Affairs, who responded to the Board 
the same month.  The Board finds, however, that the 
representation by Frank E. Howard, Esq. was not terminated.  


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for a nervous condition when it issued an 
unappealed rating decision in June 1981.  

2.  The evidence submitted since the June 1981 determination 
bears directly and substantially upon the issue at hand and 
by itself or in connection with the evidence previously of 
record, is so significant that it must be considered in order 
to fairly decide the merits of this claim.  

3.  The re-opened claim of entitlement to service connection 
for a variously diagnosed chronic acquired psychiatric 
disorder is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.  


CONCLUSIONS OF LAW

1.  Evidence received since the June 1981 determination 
wherein the RO denied service connection for a nervous 
condition is new and material, and the veteran's claim for 
that benefit has been reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1999).  

2.  The re-opened claim for service connection for a 
variously diagnosed chronic acquired psychiatric disorder is 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The pertinent evidence which was of record at the time of the 
June 1981 rating decision wherein the RO denied service 
connection for a nervous condition is set out below.

Review of the service medical records shows that on an 
enlistment examination conducted in June 1974, no pertinent 
abnormalities were noted.  Clinical evaluation of the 
veteran's psychiatric status was normal.  

On a reenlistment examination conducted in June 1978 no 
pertinent abnormalities were noted.  On the Report of Medical 
History portion of the examination, the veteran denied 
experiencing depression or excessive worry or nervous trouble 
of any sort.  

The report of a Medical Board dated in March 1979 is 
associated with the service medical records.  The veteran was 
hospitalized for observation.  

The primary diagnosis was immature personality disorder.  A 
second diagnosis of resolved situational disturbance was also 
included.  It was noted that the personality disorder had 
existed prior to active duty and was not aggravated by active 
duty.  It was reported that throughout the veteran's period 
of hospitalization there was no evidence of psychosis or 
disabling neurosis.  It was the recommendation of the Medical 
Board that the veteran be discharged from active duty as a 
result of his mental disorder.  

By rating decision dated in June 1981, the RO denied, in 
pertinent part, the claim of entitlement to service 
connection for a nervous condition (specifically chronic 
psychosis and neurosis and for immature personality 
disorder).  The RO found there was no evidence of record 
demonstrating complaints of, diagnosis of or treatment for a 
chronic neurosis or psychosis during active duty or at the 
time of the decision.  The veteran was informed of the denial 
of service connection and of his procedural and appellate 
rights via correspondence dated in June 1981.  The veteran 
did not appeal the decision which became final in June 1982  

The evidence added to the record subsequent to the June 1981 
rating decision wherein the RO denied service connection for 
a nervous condition is set out below.

Private treatment records have been associated with the 
claims file subsequent to the June 1981 rating decision.  An 
intake assessment dated in June 1992 included a diagnosis of 
recurrent major depression.  The report of a psychological 
evaluation dated in October 1992 included Axis I diagnoses of 
rule out major depression with psychotic features, rule out 
psychotic disorder not otherwise specified, moderate to 
severe alcohol abuse and poly-drug abuse in remission.  A 
June 1993 clinical record included a physician's opinion that 
the veteran's clinical picture suggested passive-aggressive 
and manipulative behavior rather than significant depression.  

A Social Security report of disability determination dated in 
December 1992 included the primary diagnosis of affective 
disorder and a secondary diagnosis of alcohol dependency.  

The veteran was hospitalized at a private facility for five 
days in September 1993.  The initial assessment was major 
depression, history of atypical psychosis and question of 
paranoid schizophrenia.  A psychiatric admission evaluation 
included the notation that this was the veteran's first 
psychiatric hospitalization.  The Axis I diagnosis was 
atypical psychosis, depressed.  It was noted the veteran had 
a psychotic decompensation but it was not clear what the 
stressors were that caused the decompensation.  The physician 
had a high suspicion that there may have been an underlying 
psychotic illness or drug abuse which lead to the 
hospitalization.  A psychiatric discharge summary included 
the Axis I diagnoses of atypical psychosis and multiple 
substance abuse.  

The transcript of a local RO hearing conducted in February 
1995 is of record.  The veteran testified that his mental 
problems began in June of 1978.  He testified that he did not 
see a psychiatrist within the first year of his discharge 
from active duty.  He testified that he had received 
treatment for depression.  The veteran opined that his mental 
disorder was caused by his active duty service.  He testified 
he thought he was receiving Social Security disability 
benefits for drug and alcohol abuse and depression.  The 
veteran's representative testified the veteran had been 
receiving Social Security benefits since 1991.  The veteran's 
spouse testified as to behavior she observed in the veteran.  

The veteran's spouse submitted a statement detailing the 
veteran's behavior which she attributed to his mental 
disorder in May 1995.  

Criteria

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991);  
38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning applicable 
legislation.  38 C.F.R. § 3.303(c).

Where a veteran served continuously for 90 days or more 
during a period of war and psychosis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999);  
38 C.F.R. §§ 3.307, 3.309 (1999).  

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1999).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).


The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

When new and material evidence has not been submitted in a 
previously denied claim "[f]urther analysis...is neither 
required, nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) (finding in a case where new and material evidence 
had not been submitted that the Board's analysis of whether 
the claims were well grounded constituted a legal nullity).  

Thus, the well groundedness requirement does not apply with 
regard to reopening disallowed claims and revising prior 
final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).




New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently ruled that the Court erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Hodge v. West, 155 F.3d 1356  (Fed. 
Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  





With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999);  Winters v. West, 12 
Vet. App. 203 (1999).  First, the Board must determine 
whether the evidence presented or secured since the prior 
final denial of the claim is "new and material."  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened, and the Board will determine, based on all 
the evidence of record in support of the claim, and presuming 
the credibility thereof, whether the claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

If the claim is well-grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters that by the ruling in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court "effectively decoupled" the determinations of 
new and material evidence and well-groundedness.  

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  See Elkins,  12 Vet. 
App. 209 (1999) and Winters v. West, 12 Vet. App. 203 (1999).   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. § 3.102, 4.3 
(1999).

Analysis

Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for a 
variously diagnosed chronic acquired 
psychiatric disorder .  

The veteran seeks to reopen his claim of entitlement to 
service connection for a variously diagnosed chronic acquired 
psychiatric disorder which the RO denied in June 1981.  

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not only previously 
of record and is not merely cumulative of evidence previously 
of record.

The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a variously diagnosed chronic acquired 
psychiatric disorder.  The claim was originally denied in 
June 1981 as there was no evidence of the presence of 
psychosis or neurosis during active duty or at the time of 
the decision.  

Subsequent to the June 1981 rating decision, the veteran has 
submitted competent clinical evidence demonstrating the 
current existence of a mental disorder variously diagnosed as 
major depression, affective disorder or atypical psychosis.  
The evidence was not of record at the time of the June 1981 
rating decision so it is new.  The evidence is material in 
that it shows the current existence of a mental disorder.  
The Board finds the veteran has submitted additional evidence 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of this claim.  

The Board notes the veteran's representative has alleged that 
the veteran's mental disorder might be secondary to a fall he 
had during active duty.  Reliance upon a new etiological 
theory is insufficient to transform a claim which has been 
previously denied into a separate and distinct, or new, 
claim.  See Ashford v. Brown, 10 Vet. App. 120 (1999).

Whether the claim of entitlement to 
service connection for a variously 
diagnosed chronic acquired psychiatric 
disorder is well grounded.  

The Board finds the reopened claim of entitlement to service 
connection for a variously diagnosed chronic acquired 
psychiatric disorder is not "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107.  That is, the Board finds that 
the veteran has not presented a claim that is plausible and 
capable of substantiation.  

The Board reopened the veteran's claim on the basis that 
there is now of record competent evidence demonstrating the 
current existence of a psychiatric disorder for VA 
compensation purposes.  

Significantly, however, there is no competent evidence of 
record linking any currently diagnosed psychiatric disorder 
to active duty.  None of the post-service medical evidence 
associated with the claims file includes any competent 
opinions to the effect that the veteran's psychiatric 
disorder was incurred in or aggravated by active duty.  

There is no competent evidence of record showing that the 
veteran had a psychiatric disability which was manifest to a 
compensable degree within one year of discharge.  The veteran 
testified at the February 1995 RO hearing that he did not 
receive any psychiatric treatment within one year of 
discharge.  

The only evidence of record purporting to link a psychiatric 
disorder to active duty is the veteran and his spouse's 
allegations and testimony.  The veteran and his spouse have 
not indicated in any way that they have specialized medical 
training and are thus considered lay persons.  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran and his 
spouse's allegations and testimony have no probative value 
with regard to their allegations of the etiology of any 
psychiatric disorder.  

As the claim of entitlement to service connection for a 
chronic acquired variously diagnosed psychiatric disorder is 
not well grounded, the doctrine of reasonable doubt has no 
application to the veteran's case.

As the Board noted earlier, the Court announced a three step 
test with respect to new and material cases.  Under the new 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under § 3.156 to reopen 
the claim; and if so, VA must determine whether the claim is 
well grounded based upon a review of all the evidence of 
record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203, 206 (1999); Elkins v. West, 12 
Vet. App. 209, 218-19 (1999).

The Board has found that new and material evidence has been 
submitted by the veteran, so the first element of the Elkins 
test has been met.  As the Board has determined that the 
veteran's reopened claim of entitlement to service connection 
for a chronic acquired variously diagnosed psychiatric 
disorder is not well-grounded, the second element has not 
been met.  Accordingly, the Board's analysis must end here.  
Butler, 9 Vet. App. at 171.


ORDER

The veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
variously diagnosed chronic acquired psychiatric disorder, 
the appeal is granted to this extent.  

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a variously diagnosed 
chronic acquired psychiatric disorder, the appeal is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

